Exhibit 99-4 Forward looking statements The following contains forward looking statements regarding the company’s expected results which are based on management expectations as well as on a number of assumptions concerning future events. Actual results might differ materially from those projected in the forward looking statements due to uncertainties and other factors, many of which are outside GCI’s control. Additional information concerning factors that could cause actual results to differ materially from those in the forward looking statements is contained in GCI’s cautionary statements sections of Form 10K and 10-Q files with the Securities and Exchange Commission. 2 GCI’s growth continues In 1982 GCI completed its first phone call. —30 years and $2 billion in investments later GCI has the only statewide, facilities based network providing —Voice —Data —Video —Wireless In 2012 GCI and Alaska Communications announce a combination of their wireless assets to provide a robust, statewide network with the spectrum mix, scale, advanced technology and cost structure necessary to compete with Verizon and ATT in Alaska. 3 The Alaska Wireless Network Assets Notes: —Companies will retain their retail customer bases and receive a 30% discount for wireless sales and marketing. —GCI will consolidate the AWN financials. —In 2011 Alaska Communications reported $68.4 million of wireless EBITDA and GCI had approximately $60 million. 4 AWN Ownership Initial Payment:GCI pays Alaska Communications $100 million on closing Ownership: GCI two-thirds, Alaska Communications one-third Management fee: GCI will manage the enterprise and receive 4% to 8% of FCF (prior to distributions) as a management fee. Preferred Payments: Alaska Communications will receive the first $50 million in FCF in years 1 and 2 and the first $45 million in years 3 and 4.GCI will receive all remaining FCF in the first four years.These preferred payments in aggregate are estimated to represent a premium of ~ $60 million over Alaska Communications’ one-third ownership interest during the first four years. 5 Spectrum Note that there are differences in spectrum across the state but Anchorage is representative of the total. 6 Spectrum —Significantly improved spectrum position. —850 provides better propagation - lower capex. —HSPA+ can be deployed in both 850 & 1900. —AWS provides the ability to build out LTE now rather than wait for LTE handsets in 1900. —AWN gains access to twice as much total spectrum. 7 Synergies Duplicative Costs Reduced —~200 urban macro cells —Switch engineering and maintenance —Future fiber builds to the sites Scale —Twice as large as Alaska Communications & GCI separately Estimated annual savings —~$15 million per year in opex —~$15 million per year in capex 8 Financials —GCI to pay Alaska Communications $100 million at closing —Preferential payments to Alaska Communications of ~$60 million over their ownership percentage are part of the $190 million of fixed payments —GCI expects its FCF to improve by 2/3rds of the $30 million in synergies 9 Summary —GCI will have the spectrum, scale and cost structure to more effectively compete against the two national carriers in the market. For a $100 million investment GCI gains majority interest in a wireless network operation twice the size of its current one, charts a rapid path to LTE deployment and generates approximately $20 million per year in additional cash flow before financing costs. 10
